UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF

 

CONNECTICUT
REBECCA MURILLO CIVIL ACTION NO.
Plaintiff 3:17-CV-01883
(VLB)

Vv.

A BETTER WAY WHOLESALE AUTOS
Defendant

 

October 25, 2019

MOTION FOR STAY OF ENFORCEMENT OF JUDGMENT ON APPEAL

 

The Defendant, A Better Way Wholesale Autos, Inc., hereby moves this Court for a
Motion to Stay Enforcement of the Judgment in this matter pursuant to Federal Rule of

Civil Procedure Rule 62(b).

Federal Rule of Civil Procedure Rule 62(b) states:

(b) Stay by Bond or Other Security. At any time after
Judgment is entered, a party may obtain a stay by providing
a bond or other security. The stay takes effect when the

court approves the bond or other security and remains in
effect for the time specified in the bond or other security.

In addition, under Rule 62(d) “A judgment debtor is entitled to a stay pending
appeal upon posting a sufficient supersedeas bond.” F.D.I.C. v. Ann-High Assoc., No.
97-6095, 1977 WL 1877195, at *1 (2d Cir. Dec. 2, 1997); see also United States v.
Mansion House Ctr. Redevelopment Co., 682 F. Supp. 446, 449 E.D. Mo. 1988) (“With

respect to money judgments, Rule 62(d) has been interpreted to mean that appellant may
obtain a stay of the money judgment during the pendency of the appeal as a matter of
right by posting an adequate supersedeas bond.’) (citing American Mfs. Mut. Ins. Co. v.
American Broadcasting — Paramount Theaters, Inc., 87 S.Ct. 1, 17 (1996)). “The amount
of the bond generally includes the principal amount of the judgment, anticipated interest
on the judgment, and costs.” Mansion House Ctr. Redevelopment Co., 682 F. Supp. At

440 (citing American Mfs. Mut. Ins. Co., 87 S. Ct. at 3).

“[I]n spite of the general requirement that a judgment debtor post a supersedeas
bond in the full amount of the judgment . . . the district court, in its discretion, may use
equitable principles to grant such a stay without full bond if the filing of a supersedeas
bond would irreparably harm the judgment debtor and, at the same time, such a stay
would “not unduly endanger the judgment creditor’s interest in ultimate recovery.”
Cayuga Indian Nation of New York v. Pataki, 188 F. Supp. 2d 223, 254 (N.D.N.Y. 2002)
(quoting reference omitted). “Because a supersedeas bond is meant to protect the
appellee, the ‘[djefendant carries the burden of objectively demonstrating the reasons for
a departure from the requirement that a party post a supersedeas bond when seeking a
stay pending appeal.” Ryan v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA., No. 3:03-CV-
0644, 2010 WL 7863486, at *1 (D. Conn. Nov. 23, 2010) (quoting Marandino v. D’Elia,

151 F.R.D. 227, 228 (D.Conn. 1993).

ABW is a large car dealer conducting business in Connecticut. It sells nearly 5,000
cars per year and generates revenues of over $75,000,000 per year. It is financially
strong. It maintains a stock of over 700 vehicles. There is no danger that the judgment

could be paid when the issues are finally resolved. The Defendant, is able to post a letter
of credit drawn from a strong bank in a sufficient amount as to the court may determine.
The Defendant has obtained a letter of credit as security which is attached hereto as
Exhibit A. The Defendant request the Court approve the stay on posting of the letter of
credit. Without a stay pending the appeal of this court’s decision, the Defendants would
be bound to pay an extraordinary amount greater than the actual damages in this case

prior to exercising their appeal rights.

The stay would not substantially injure the Plaintiff. The matter at hand is
considering a monetary award not an injunction, therefore the stay would only delay the
payment of the award to the Plaintiff and there would be no further injury to the Plaintiff.
The delay in payment is proper as the Defendant has a right to appeal the judgment of

the appeal the court’s decision and the confirmation of the arbitration award.

WHEREFORE, the Defendant, A Better Way Wholesale Autos, Inc., respectfully
requests the Court to stay the current proceedings by posting a letter of credit as collateral
in a form substantially as attached. The Defendant is prepared to adjust the letter of credit

amount as the court directs.

By: /si Kenneth A. Votre
Kenneth A. Votre (ct05981)

Votre & Associates, P.C.
90 Grove Street, Suite 209

Ridgefield, CT 06877
Tel: (203) 498-0065

Fax: (203) 438-4202
votrelaw@gmail.com
CERTIFICATION OF SERVICE

| hereby certify that on the date firsts inscribed, the foregoing was electronically
filed and served by mail on anyone unable to receive notice of electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system or by mail to anyone unable to receive notice of electronic
filing as indicated in the Notice of Electronic Filing. Parties may access this

document through the Court's CM/ECF System.

Daniel S. Blinn (ct02188)

Consumer Law Group, LLC

35 Cold Spring Road, Suite

512 Rocky Hill, Connecticut

06067

dblinn@consumerlawgroup.com /s/ Kenneth A. Votre

Kenneth A. Votre

 
 

BANK

LETTER OF CREDIT

Applicant: A Better Way Wholesale Autos, Inc.

FOR ACCOUNT OF OUR CUSTOMER A BETTER WAY WHOLESALE AUTOS, INC.,
WE ION BANK HEREBY ESTABLISH AND ISSUE OUR IRREVOCABLE STANBY LETTER OF
CREDIT IN FAVOR OF THE BENEFICIARY DANIEL BLINN, ESQ., OF CONSUMER LAW
GROUP, LLC AND REBECCA MURILLO,FOR AN AMOUNT NOT TO EXCEED $ 275,000.00.

CREDIT 1S AVAILABLE AGAINST PRESENTATION OF THE FOLLOWING DOCUMENTS:

1, DEMAND IN WRITING SIGNED BY ATTORNEY DANIEL BLINN, AND REBECCA
MURILLO, STATING THE FOLLOWING:

A. THE AMOUNT TO BE DRAWN IS AN AMOUNT EQUAL TO THE PAYMENT
DUE BY VIRTUE OF A JUDGMENT OR AWARD ENTERED ON JULY 15, 2019 AND
ENTERED JUDGMENT ON OCTOBER 8, 2019. IN FAVOR OF REBECCA MURILLO, IN A
MATTER ENTITLED REBECCA MURILLO V. A BETTER WAY WHOLESALE AUTOS, INC.,
DOCKET NUMBER 3:17-cv-01883-VLB, pending in the United States District Court for the
District of Connecticut, and United States Court of Appeals for the Second Circuit 19-
2537-cv, Rebecca M. Murillo v. A Better Way Wholesale Autos and IN THE AMOUNT OF

$275,000.00.

B. THAT ALL APPEALS AND APPEAL PERIODS HAVE EXPIRED INCLUDING
ANY PETITIONS FOR CERTIORARI TO THE TO THE UNITED STATES SUPREME COURT.

C. THE AMOUNT OF THE DRAWING WILL BE APPLIED AGAINST THE
JUDGMENT AMOUNT.

2. A CERTIFIED COPY OF THE JUDGMENT REFERED TO IN 1(B) ABOVE WHICH ARE
DATED AND A CERTIFIED COPY OF THE FINAL RESOLUTION BEFORE THE UNITED
STATES COURT OF APPEALS FOR THE SECOND CIRCUIT AND IF APPLICABLE, THE
UNITED STATES SUPREME COURT SHALL BE PROVIDED.

EXHIBIT

A

   

  
THE STAND BY LETTER OF CREDIT IS EFFECTIVE IMMEDAITELY AND EXPIRES ON
DECEMBER 31, 2020.

IT 1S THE CONDITION OF THIS LETTER OF CREDIT THAT IT BE DEMED TO BE
AUTOMATICALLY EXTENDED FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRATION DATE HEREOF UNLESS 45 DAYS BEFORE SUCH DATE WE NOTIFY YOU AT
THE ABOVE ADDRESS BY AUTHENTICATED SWIFT/TESTED TELEX THAT WE ELECT NOT
TO CONSIDER THIS CREDIT RENEWED FOR SUCH AN ADDITIONAL PERIOD.

Executed this LZ ~ day of October, 2019.

Ton Bank

Edma Canaan, SVP Commercial Loan Administration

Witness: SA rau CE tte
Batara A Cousead

Notice to the Borrower:

Kenneth A. Votre, Esq.
Votre & Associates, PC

90 Grove Street, Suite 209
Ridgefield, CT 06877

(203) 498-0065

Fax (203) 821-3595

Email votrelaw@gmail.com

Notice the Letter of Credit Issuer:

 

 
